Order entered October 23, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00883-CV

                                MARTHA BAILEY, Appellant

                                                V.

                     ROBERT HASS AND CANDICE HAAS, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-03564

                                            ORDER
       Before the Court is appellant’s October 22, 2018 motion to extend time to file amended

brief. We GRANT the motion and ORDER the brief be filed no later than December 6, 2018.

We caution appellant that all further motions shall contain certificates of service and conference

as required by the rules of appellate procedure. See TEX. R. APP. P. 9.5, 10.1.


                                                       /s/   DAVID EVANS
                                                             JUSTICE